Title: General Orders, 1 May 1783
From: Washington, George
To: 


                  
                     
                      Thursday May 1st 1783
                     Parole Hallifax.
                     C. signs SommersetWakefield
                  
                  For duty tomorrowBrigr Genl PattersonB. Qr Mr Hampshire BrigdeThe Jersey regt gives the Guards, and the Jersey battalion the Fatigues tomorrow.
                  The Honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress assembled the 23d April 1783.  Resolved That in the opinion of Congress the time of the men engaged to serve during the war does not expire untill the ratification of the definitive treaty of Peace.
                  That such of the Noncommissioned officers and privates soldiers of the above description as continue in service to that period, shall be allowed the fire arms and accoutrements as an extra reward for their long and faithful services.
                  At a General courtmartial held in Philadelphia the 23d of april by order of the Secretary at War—Major McPherson president—William Forsythe soldier in the Delaware regt was tried, for mutiny and disobedience of Captain Jacquets personal orders—The court find him guilty in breach of the 3d & 5th articles of section 2d of the rules and articles of war—and sentence him to receive one hundred Lashes.
John Willar Soldier in the pennsylvania Line was tried For Mutiny and speaking disrespectfully of HisExcellency Genl Washington & Congress—also drinking a health to King George—The Court find him guilty in breach of the 2d art. of the 2d Sect. of the Articles of war and sentence him to receive one hundred lashes & be drumned out of the Army with a halter around his Neck.John Witeskay and Charles Bier soldiers in the pennsylvania Line were tried and convicted of Desertion, and sentenced each of them to receive one hundred Lashes, But from their former good character, and being young soldiers, the Court beg leave to recommend them for Mercy.
                  The Commander in chief approves the foregoing sentences, but is pleased to pardon Witeskay and Bier, and to remit so much of Willars sentence as relates to the halter.
                  After Orders.
                  The Light companies of the Jersey the 2d York, 5th & 8th Massachusetts regt will take post on the Lines—They are to be on the Grand parade at 9 o’clock tomorrow morning and put themselves under the orders of Major Fish.
               